Citation Nr: 1500246	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-34 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in September 2009 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  It is noted that his case was developed and certified to the Board solely on the basis of a claim for service connection for PTSD, although one or more other psychiatric diagnoses, including an adjustment disorder and depression, are identified by the record.  On that basis, the issue on appeal is expanded to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in October 2014.  A transcript of that proceeding is of record.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he has PTSD as a result of multiple inservice stressors, including continuous threats of enemy aircraft attacks by MIGs and shoreline artillery, his witnessing of a gun turret explosion aboard the USS Newport News in which multiple deaths occurred, and his involvement in search and destroy missions in retrieving downed aircraft and killed-in-action pilots.  He advances argument that, although he did not directly engage the enemy in combat, he served aboard the USS Gray in combat operations and was subject to the weaponry of hostile forces.  He further contends in the alternative that his PTSD results from his fear of hostile military activity.  

To date, no formal determination has been made as to whether the Veteran engaged in combat against the enemy.  Service personnel records indicate his receipt of hostile fire pay for each month from July to December 1972 while serving as an electrician aboard the USS Gray in the waters proximate to Vietnam.  The Veteran presents internet data as to historical accounts of others as to the activities of the USS Gray in an apparent effort to document its combat role and certain events which he describes as PTSD stressors.  No research of these events has also been undertaken to date in terms of verifying the Veteran's involvement in any of the claimed incidents.  These actions must be undertaken on remand.   

Also, in terms of the prior development of this case, the Veteran was afforded a VA examination in November 2010 in which there was noted by the Veteran and recorded by the VA examiner that the Veteran had combat experience involving his deployment off the Vietnam coast aboard the USS Gray in 1972.  That examination yielded a diagnosis of PTSD due to inservice trauma, described as including fear involving a shell explosion or other lethal danger aboard USS Gray in 1972, as well as frequent firing missions off the coast of Vietnam.  Paradoxically, in a February 2011 addendum to that report, the VA examiner opined that it was less likely than not that the Veteran's PTSD was related to a fear of hostile military or terroristic activity, noting that he did not assert that he had experienced fear of enemy hostile military or terrorist activity off the coast of Vietnam aboard ship and there was otherwise no evidence that he was ever under threat from enemy hostile military or terrorist activity.  The last statement conflicts with the history and findings identified at the time of the earlier clinical evaluation and does not take into consideration the stressors otherwise set forth by the record involving the Veteran's reported exposure to MIG attacks and shoreline enemy artillery on the USS Gray or fear thereof or his participation in search and rescue missions aboard ship.  

Service connection for PTSD requires medical evidence diagnosing the condition, credible supporting evidence that the claimed inservice stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2014). 

Under a change to 38 C.F.R. § 3.304(f), effective in July 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  For purposes of this paragraph, ''fear of hostile military or terrorist activity'' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the veteran was "engaged in combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

As for combat participation, receiving enemy fire may constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

If, however, it is determined that the veteran did not engage in combat, then his lay testimony, by itself, is insufficient to establish the alleged stressor(s).  Instead the record must contain service records or other independent credible evidence to corroborate the veteran's account of inservice stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 16 (1996).  In sum, if the claimed stressor is not combat-related, the veteran's lay testimony regarding inservice stressors is insufficient to establish the occurrence of the stressor and must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

One cannot conclude from the mere absence on a veteran's Department of Defense Form 214, Report of Separation or Discharge, of a medal or citation evincing combat that such veteran in fact did not engage in combat with the enemy.  Daye v. Nicholson, 20 Vet. App. 512 (2006).  In Daye the Court pointed out that VA had failed to notify the veteran of securing evidence from alternative sources, to include "buddy" statements, nor had VA in that case, as in the case at hand, made any attempt to verify claimed combat duty through unit histories, deck logs, or other documents at the U.S. Army Joint Services Records Research Center (USJSRRC) or other official sources.  The Board further notes that, with respect to being subjected to weaponry fire, to include mortar or rocket attacks on a base, corroboration of every detail of such a claimed stressor, including personal participation, is not required; independent evidence that the incident occurred is sufficient.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997).  The fact that a veteran was stationed at a locale where some of the asserted events occurred would strongly suggest that he was, in fact, exposed to those events.  Pentecost, supra. 

On the basis of the foregoing, further development as set forth below is found to be needed.  Accordingly, this case is REMANDED for the following actions:

1.  The Veteran and his representative should be contacted in writing and afforded one last opportunity to provide any additional information regarding the details (who, what, when, where, and how) as to (a) each of claimed inservice combat and (b) those claimed inservice stressors leading to the onset of his PTSD and/or fear of hostile military action.  As well, they should be advised to present any evidence in support of the Veteran's combat involvement or stressor/fear of hostile military attack, including but not limited any available corroborating lay or other evidence.  An appropriate period of time should then be permitted for a response.

2.  Thereafter, undertake all needed research and fact-finding with respect to the Veteran's claimed combat involvement and stressors/fear of hostile military attack in an effort to verify each, including but not limited to obtaining data from the service department or other body, inclusive of deck logs or contemporaneously compiled accounts, and contact USJSRRC with a request that an attempt be made to corroborate the Veteran's combat involvement, as well as alleged PTSD stressor(s) and the occurrence of hostile military attacks during the period in question.  If additional information from the Veteran is found by the USJSRRC to be needed to conduct meaningful research, such information must be sought by the AMC/RO from the Veteran.  If the Veteran does not then respond, no further input from the USJSRRC need be sought. 

3.  Obtain for inclusion in the Veteran's claims folder all pertinent VA treatment records not already on file.  

4.  Thereafter, afford the Veteran a VA examination in order to ascertain whether any currently indicated acquired psychiatric disorder, including PTSD, is related to an inservice stressor.  The AOJ should inform the VA examiner in advance of such examination of each verified inservice stressor and forward the claims folder to that examiner for his/her review.  The psychiatric examiner should then undertake a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran suffers from PTSD or a psychiatric disorder that is related to service.

(a) If PTSD is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based and explain whether the claimed stressors are related to the Veteran's fear of in-service hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s). 

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

5.  Lastly, adjudicate the issue on appeal as styled on the title page of this document and if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period in which to respond, before the record is returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014). 




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




